         Case 1:14-cv-14176-ADB Document 681 Filed 08/31/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                  BOSTON DIVISION

 STUDENTS FOR FAIR ADMISSIONS, INC.,
           Plaintiff,
      v.
                                                              Civil Action No. 1:14-cv-14176-ADB
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,
           Defendant.

                   NOTICE OF CHANGE OF LAW FIRM AFFILIATION

        Please take notice that on April 12, 2018 Adam K. Mortara of the law firm Bartlit Beck LLP

was permitted to appear and participate as pro hac vice counsel for Plaintiff Students for Fair

Admissions, Inc. in the above-captioned matter. Effective August 31, 2020 Mr. Mortara is no long

affiliated with Bartlit Beck LLP and his updated contact information is below.

        Adam K Mortara
        125 South Wacker Dr., Suite 300
        Chicago, IL 60606
        (773) 750-7154
        adam@mortaralaw.com
         Case 1:14-cv-14176-ADB Document 681 Filed 08/31/20 Page 2 of 2



 Dated: August 31, 2020                        Respectfully submitted,


                                               /s/ Adam K. Mortara
                                               Adam K Mortara
                                               125 South Wacker Dr., Suite 300
                                               Chicago, IL 60606
                                               (773) 750-7154
                                               adam@mortaralaw.com

                                               Attorney for Plaintiff Students for Fair Admissions, Inc.




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent electronically

to the registered participants as identified in the Notice of Electronic Filing (NEF) on this 31st day

of August, 2020.



                                                       /s/Adam K. Mortara




                                                   2
